Citation Nr: 1759397	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, trachea, to include as due to herbicide exposure.

2.  Entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for soft tissue sarcoma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for thyroid cancer trachea and soft tissue sarcoma, and denied compensation under 38 U.S.C. § 1151 for soft tissue sarcoma.

The Veteran testified at a videoconference hearing before the undersigned in May 2017, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service connection claims

The Veteran contends that he was exposed to Agent Orange while serving on the USS Kearsarge in the Gulf of Tonkin in 1967 and 1968.  He specifically asserts that he worked on the flight deck assembling, arming, and loading aircraft, which were contaminated with Agent Orange.  See June 2008 statement, May 2017 Board hearing transcript.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(a) (2017).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

There is no presumption for exposure to herbicides for a Veteran who served aboard a ship off the shores of the Republic of Vietnam.  Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

In this case, results of a June 2009 Personnel Information Exchange System (PIES) request indicated that the Veteran served aboard the USS Kearsarge CVS-33 in the official waters of Vietnam in November 1966, October to December 1967, and in February 1968, but could not determine whether the Veteran had service in Vietnam.  

It is unclear whether attempts have been made to obtain ship logs or other relevant records to verify the Veteran's claimed exposure to Agent Orange.  In addition, it does not appear that the Joint Services Records Research Center (JSRRC) has made a formal finding regarding the Veteran's claimed exposure to Agent Orange.  A remand is therefore necessary for such development.  

1151 claim

The Veteran contends that he first reported symptoms related to his 1997 diagnosis of soft tissue sarcoma 10 years prior to the diagnosis.  He asserts that VA was negligent in mistreating, misdiagnosing, and failing to provide proper follow-up for him.  See the May 2017 Board hearing transcript.

Under 38 U.S.C. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability was service connected.  See 38 C.F.R. §3.361 (2017).  To constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

A VA treatment record from March 1997 indicates that the Veteran had a left shoulder liposarcoma on his shoulder excised.  The treatment record indicates that the Veteran had a "10 year history of deltoid lipoma mass on left shoulder."  The Board finds that the Veteran's statements and evidence of record support the need for a VA medical opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate action(s), to include referring the case to the JSRRC coordinator, to determine whether the Veteran was in an inland waterway or Vietnam during his service on the USS Kearsarge.

All documentation of such efforts and responses, both positive and negative, should be added to the claims file.  The AOJ should also follow any recommendations provided in obtaining any relevant records from alternate sources.

2.  Forward the record and a copy of this Remand to a qualified medical professional competent to provide an opinion on the etiology of a soft tissue sarcoma. 

Based on a review of the record, the examiner should address the following:

(a) Did VA fail to diagnose or treat a preexisting condition that ultimately resulted in the Veteran's soft tissue sarcoma (liposarcoma)? 

(b) If the answer to (a) is yes, should a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably have diagnosed the condition and rendered treatment? 

(c) If the answer to (b) is yes, did the Veteran suffer additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered?

The examiner should specifically consider and discuss the March 1997 VA treatment record noting a 10-year history of deltoid lipoma mass on left shoulder.

A complete rationale must be provided for all opinions.  If the examiner determines that an examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

